Citation Nr: 1717534	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

In November 2008, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In February 2009 and July 2011, the Board remanded the issue of an increased rating for the Veteran's service-connected lumbar spine disability.  In December 2013, the Board denied the Veteran's increased rating claim and remanded the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  A Board decision in June 2015 denied the claim of entitlement to a TDIU and took jurisdiction of the raised claim of entitlement to SMC as intertwined with the increased rating claim giving rise to this appeal.  The Board remanded this issue to provide the Veteran notice of VA's duties to notify and assist; afford the Veteran a VA examination; and adjudicate this issue.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the Veteran's raised claim at her November 2008 hearing was for SMC based on the need for aid and attendance.  However, when adjudicating this claim, the RO also considered SMC at the housebound rate.  Therefore, the Board has characterized the issue as set forth on the first page.


FINDINGS OF FACT

1.  The Veteran is service connected for degenerative disc disease of L5/S1 with chronic lumbar strain, evaluated as 40 percent disabling and radiculopathy of the left lower extremity, evaluated as 20 percent disabling; her service-connected disabilities do not render her so helpless as to require the regular aid and attendance of another person to protect herself from the hazards and dangers incident to the daily environment.

2.  The Veteran is not, due to her service-connected disabilities, substantially confined to her home or the immediate premises.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance or at the housebound rate have not been met.  38 C.F.R. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a June 2015 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a May 2016 Supplemental Statement of the Case following the June 2015 letter.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  A pertinent VA examination was scheduled for July 2015; however, the Veteran did not report for this examination and provided no explanation for not reporting.  The Veteran has not provided any explanation for her why she did not report.  As such the Board concludes that VA has discharged its duty to provide the Veteran with an examination.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  




II.  Analysis

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is payable at a specified rate if a Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or she is permanently housebound.  The Veteran will be found to be permanently housebound if, due to her service-connected disabilities, she is substantially confined to her home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

The Veteran is service-connected for degenerative disc disease of L5/S1 with chronic lumbar strain, evaluated as 40 percent disabling and radiculopathy of the left lower extremity, evaluated as 20 percent disabling.

A VA examination for the Veteran's lumbar spine disability in November 2006 shows that her activities of daily living were limited in that she could not bend over, squat or kneel.  She reported that prolonged walking was difficult.  The examiner opined that there was no impairment of daily occupational activities due to her service-connected disability.

At her November 2008 hearing, the Veteran testified that she was no longer able to clean her home anymore.  November 2008 Hearing Transcript (T.) at 3.  She testified that her daughter took care of her; she helped her take her medication and do the "day to day things, to help me take a bath in my home and that kind of thing."  Id.  

An April 2009 treatment record shows that the Veteran reported improved self-care with attendance to activities of daily living, daily.  

The Veteran was provided a VA examination in May 2009 in regards to a claim seeking service connection for a psychiatric disorder.  She reported that she fixed her own breakfast and dinner.  The Veteran reported that she could not stand for a long time, so her boyfriend helped her fix dinner.  

At a VA examination for her spine in June 2009, the Veteran reported that she did perform her basic activities of daily living independently such as toileting, grooming, eating, and shopping.  Work-related activities were not affected.  She reported that she also drove on occasion.  The Veteran reported that her walking was limited to approximately half a block before she had to sit and take a break.  The examiner opined that there was no impairment of daily, sedentary occupational activities.  

The Veteran did not report for a VA examination for her spine in March 2013 and for her SMC claim in July 2015.  She has not provided any explanation for missing her examinations.

Based on a review of the evidence, the Board concludes that entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.  Regarding SMC based on the need for aid and attendance, the evidence does not show, nor does the Veteran contend, that she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  The evidence also does not show, nor does the Veteran contend, that she is a patient in a nursing home because of mental or physical incapacity.  Furthermore, the medical evidence does not demonstrate that the Veteran requires regular aid and attendance due to her service-connected disabilities.  Although the Veteran testified that her daughter helped her bathe, the June 2009 VA examination shows that she could perform her activities of daily living independently.  Additionally, the April 2009 treatment record shows that the Veteran attended to her activities of daily living, while the May 2009 VA examination reveals that she fixed her own meals, although she did need assistance from her boyfriend due to standing limitations.  

No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities require her to need regular aid and attendance or render her permanently bedridden.  In this regard, this issue was specifically remanded to provide the Veteran with a VA examination pertaining to this claim.  An examination was scheduled for July 2015; however, the Veteran did not report for this examination and has not provided good cause for not reporting.  As such, evidence which could have been obtained from this examination is not of record.  There are no treatment records showing that the Veteran's service-connected degenerative disc disease of L5/S1 with chronic lumbar strain and radiculopathy of the left lower extremity cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance.

The Board concludes that the evidence does not show that the Veteran is so helpless as to be in need of regular aid and attendance due to her service-connected disabilities.  The competent evidence of record does not indicate that the Veteran's service-connected disabilities prevent her from performing any activities of daily living.  

The evidence also does not show that SMC at the housebound rate is warranted.  Neither of the Veteran's service-connected disabilities is rated as 100 percent disabling.  Additionally, the evidence does not show, nor does the Veteran contend, that she is permanently housebound due to her service-connected disabilities.  There is no evidence to suggest that the Veteran is substantially confined to her home or the immediate premises.  The 2009 examination for her spine shows that she reported driving on occasion; as such, the evidence does not support a finding that she is substantially confined to her home.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for SMC based on the need for aid and attendance or at the housebound rate.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.  See 38 U.S.C.A §5107 (West 2014).  The Board would note, in closing, that the Veteran is welcome to reapply for this benefit at any time in the future, particularly if her situation changes.


ORDER

Entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


